UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 4, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-7898 LOWE'S COMPANIES,INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of theissuer's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING AT JUNE 1, 2012 Common Stock, $.50 par value LOWE’S COMPANIES, INC. - INDEX - PART I - Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets - May 4, 2012 (Unaudited), April 29, 2011 (Unaudited) and February 3, 2012 3 Consolidated Statements of Current and Retained Earnings (Unaudited) - Three months ended May 4, 2012 and April 29, 2011 4 Consolidated Statements of Comprehensive Income (Unaudited) - Three months ended May 4, 2012 and April 29, 2011 4 Consolidated Statements of Cash Flows (Unaudited) - Three months ended May 4, 2012 and April 29, 2011 5 Notes to Consolidated Financial Statements (Unaudited) 6-11 Report of Independent Registered Public Accounting Firm 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13-20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20-21 PART II - Other Information Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 22-24 Item 6. Exhibits 25-26 Signature 27 Table of Contents Part I - FINANCIAL INFORMATION Item 1. - Financial Statements Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) May 4, 2012 April 29, 2011 February 3, 2012 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ $ 38 $ Accounts payable Accrued compensation and employee benefits Deferred revenue Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred income taxes - net Deferred revenue - extended protection plans Other liabilities Total liabilities Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding May 4, 2012 April 29, 2011 February 3, 2012 Capital in excess of par value - - 14 Retained earnings Accumulated other comprehensive income 52 85 46 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to the consolidated financial statements (unaudited). 3 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share and Percentage Data Three Months Ended May 4, 2012 April 29, 2011 Current Earnings Amount Percent Amount Percent Net sales $ $ Cost of sales Gross margin Expenses: Selling, general and administrative Depreciation Interest - net 88 Total expenses Pre-tax earnings Income tax provision Net earnings $ $ Weighted average common shares outstanding - basic Basic earnings per common share $ $ Weighted average common shares outstanding - diluted Diluted earnings per common share $ $ Cash dividends per share $ $ Retained Earnings Balance at beginning of period $ $ Net earnings Cash dividends ) ) Share repurchases ) ) Balance at end of period $ $ Lowe's Companies, Inc. Consolidated Statements of Comprehensive Income (Unaudited) In Millions, Except Percentage Data Three Months Ended May 4, 2012 April 29, 2011 Amount Percent Amount Percent Net earnings $ $ Foreign currency translation adjustments 6 31 Net unrealized investment gains - - 1 Other comprehensive income 6 32 Comprehensive income $ $ See accompanying notes to the consolidated financial statements (unaudited). 4 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Three Months Ended May 4, 2012 April 29, 2011 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Loss on property and other assets - net 19 9 Loss on equity method investments 15 2 Share-based payment expense 25 30 Changes in operating assets and liabilities: Merchandise inventory - net ) ) Other operating assets ) Accounts payable Other operating liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sale/maturity of investments Property acquired ) ) Change in equity method investments - net ) ) Proceeds from sale of property and other long-term assets 29 5 Other - net ) 2 Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of long-term debt - Repayment of long-term debt ) (9 ) Proceeds from issuance of common stock under share-based payment plans 53 15 Cash dividend payments ) ) Repurchase of common stock ) ) Other - net (4
